The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
This office action is in response to Applicant’s communication of June 13, 2022.  The Information Disclosure Statements with filing dates of January 8, 2020, and February 23, 2021 have been acknowledged.  The Amendments to the claims have been entered.    

Priority:  10/05/2018
Status of Claims:  Claims 1, 3 – 6 and 8 – 15   Claims 1, 3 – 6 and 8 – 15 have been previously presented.  Claims 16 – 19 have been CANCELLED, with Claims 2 and 7 having previously been CANCELLED.    
Status of Office Action:  Notice of Allowance

Response to Amendments To The Claims
Applicant’s arguments with respect to the presented claims have been fully considered.

Claim Rejections – 35 USC § 112
In view of Applicant’s communication of June 13, 2022, and applicant’s arguments regarding the pending claims, the previous rejection of Claims 16 – 19 under 35 U.S.C. 112(b) in the prior Office Action, is hereby withdrawn.

Claim Rejections – 35 USC § 101
In view of Applicant’s communication of June 13, 2022, and applicant’s arguments regarding the pending claims, the previous rejection of Claims 16 – 19 under 35 U.S.C. 101 in the prior Office Action, is hereby withdrawn.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance.
The closest prior art of record Mitra et al., U.S. 2016/0267486 generally identifies wireless communications in a network between a bank server and card device, a biometric sensor as part of a card device, providing and capturing biometric input, comparison to information stored in the card device, and card device communications with cloud and mobile applications; Hammad et al., U.S. 2012/0018506 generally identifies a network transaction, payment account, inquiry from an issuer for authentication to a card device, a card device inclusive of visual and audible indicators relative to user instruction and action, a card device with processor and storage along with data comparison operations, and authentication to an entity for completion of a transaction and settlement; Zarakas et al., U.S. 2018/0225459 generally identifies a dynamic transaction card, biometric sensors and network communications; and Wurmfeld, U.S. 10,284,552 generally identifies patterns and biometric identification factors.
Even though the prior art of record teaches the general concepts cited above, the prior art of record fails to teach the presented limitations of Claim 1, regarding  a computer-implemented method for facilitating authentication of a user in connection with a network transaction, with the method comprising:
in response to an authentication request for a network transaction:
identifying, by a computing device of an issuer, a card based on the authentication request and a user profile specific to the card, the card associated with a payment account issued by the issuer, and the card having a device ID specific to the card; and
transmitting, by the computing device, an authentication command to the identified card based on the device ID specific to the card;
receiving, at the card, the authentication command from the computing device via a wireless communication path between the issuer and the card, the card including a light-emitting diode (LED) and a biometric sensor;
in response to the authentication command, toggling, by the card, the LED on and off at a defined interval, thereby instructing a user associated with the card to provide a biometric to the card for use in authenticating the user;
capturing, at the biometric sensor of the card, biometric data from the user in response to the user presenting the biometric to the biometric sensor of the card;
comparing the captured biometric data with reference biometric data stored in a memory of the card; and
returning, by the card, via the wireless communication path, a command reply to the computing device of the issuer including an authentication result for the user based on the comparison between the captured biometric data and the reference biometric data, thereby permitting the issuer to employ the authentication result of the user in connection with the network transaction. 

Additionally, the presented limitations of independent system Claim 10 identify similar features as outlined in independent method Claim 1.
The claims present sufficient detail in an ordered combination, not designed to monopolize the exception.  For these reasons, independent Claims 1 and 10 are deemed to be allowable over the prior art of record, and claims 3 – 6, 8, 9 and 11 – 15 are allowed by virtue of their dependency on an allowed claim.
Attached is Form PTO-2323, as a request for consideration under Pilot Program 2.0 has been made.
Any comments considered necessary by Applicant must be submitted no later than the payment of the issue fee and to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled Comments on Statement of Reasons for Allowance.


Conclusion
Additional prior art made of record and not relied upon which is considered tangentially pertinent to applicant’s disclosure is listed on the enclosed PTO-892.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Benjamin Brindley, whose telephone number is (571) 272-7335.  The examiner can normally be reached on Monday and Tuesday between 6:00 AM and 3:00 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christine Behncke can be reached on 571-272-8103.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/BENJAMIN S BRINDLEY/
Primary Examiner, Art Unit 3697
August 3, 2022